Citation Nr: 0532742	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-10 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a right 
index finger laceration.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to January 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim.


FINDING OF FACT

Chronic residual disability of a right index finger 
laceration was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSION OF LAW

Chronic residual disability of a right index finger 
laceration was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a September 2002 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reason.  The AOJ's September 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the AOJ.  In addition, the 
February 2003 Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.    
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as a private 
medical opinion.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

The veteran asserts that service connection is warranted for 
residuals of a right index finger laceration.  In this 
regard, in order to establish service connection on a direct 
basis the veteran must provide evidence of a current 
disability, an in-service injury, and a nexus between the 
current disability, and an in-service injury.  In terms of an 
in-service injury, the veteran asserts that he injured his 
finger when he hit a fan.  According to the veteran, his 
finger was nearly cut off, but that it was sewn back on.  
However, it is significant to point out that the 
contemporaneous service medical records, including his 
January 1969 separation examination report, do not indicate 
that the veteran ever complained of, or was treated for a 
laceration to the right index finger.  The veteran contends 
that he was treated at the base hospital at Dong Tam and was 
then transferred to the hospital at Cam Ranh Bay, Vietnam.  
However, the NPRC, after a search of morning reports and 
clinical records from these hospitals, did not find any 
records pertaining to the veteran.  

The Board observes that in October 2002, a private physician 
indicated that in 1968,  the veteran suffered a severe 
laceration of the right index finger completely through the 
proximal phalanx and that the healing resulted in a fixed 
right angle flexion with temperature related paresthesias.   
However, there is no evidence that the physician, in 
rendering his opinion,  reviewed the veteran's service 
medical records or relied on anything other than a lay 
history provided to him by the veteran.  See Grover v. West, 
12 Vet. App. 109, 112 (1999).  Moreover, as noted above, 
because there is no evidence that the veteran injured his 
right index finger in service, the physician's opinion is 
based on an inaccurate factual premise that is not supported 
by the record.  See  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Miller v. West, 11 Vet. App. 345, 348 (1998).  
Therefore, the Board finds that the October 2002 medical 
opinion is not competent, probative medical evidence.

Additionally, the Board finds that the initial demonstration 
by the record of the veteran's right index finger in October 
2002 to be too remote from service to be reasonably related 
to service.  Such a lapse of time between service separation 
and the earliest documentation of current disability is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Therefore, in light of any evidence to the contrary, the 
Board concludes that service connection is not warranted for 
residuals of a right index finger laceration.  Although the 
veteran, and statements from his brother, sister and an 
acquaintance, assert that his current right index finger 
disability is related to an injury that he purportedly 
received in service, neither the veteran nor they are 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the 
recollections are not consistent with the contemporaneous 
service medical records.  Accordingly, the Board finds that 
the negative evidence of record is of greater probative value 
than the veteran's statements in support of his claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Hence, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for residuals of a right index finger laceration.


ORDER

Entitlement to service connection for residuals of a right 
index finger laceration is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


